



EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of May 3, 2017,
to be effective as of the Effective Date (as defined herein), between BLUELINX
CORPORATION, a Georgia corporation (the “Company”), SHYAM K. REDDY (“Executive”)
and, as to Sections 3(a) and 3(e) only, BLUELINX HOLDINGS INC. (“BHI”).
RECITALS:
WHEREAS, the Executive agrees to provide services to BHI and the Company as
their Chief Administrative Officer, General Counsel and Corporate Secretary, and
BHI and the Company in return agree to provide certain compensation and benefits
to Executive; and
WHEREAS, the Company and Executive mutually desire to memorialize the terms of
Executive’s employment as Chief Administrative Officer, General Counsel and
Corporate Secretary of BHI and the Company.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Certain Definitions. Certain words or phrases with initial capital letters not
otherwise defined herein are to have the meanings set forth in Section 8.
2.Employment. The Company shall employ Executive, and Executive accepts
employment with the Company upon the terms and conditions set forth in this
Agreement for the period beginning on the Effective Date and ending as provided
in Section 5 (the “Employment Period”). For the purposes of this Agreement, the
“Effective Date” shall be May 5, 2017.
3.Position and Duties.
(a)During the Employment Period, Executive shall serve as Chief Administrative
Officer, General Counsel and Corporate Secretary of BHI and the Company and
shall have the normal duties, responsibilities and authority of an executive
serving in such position, subject to the power of the Chief Executive Officer of
BHI to provide oversight and direction with respect to such duties,
responsibilities and authority, either generally or in specific instances.
(b)Intentionally Omitted.
(c)During the Employment Period, Executive shall devote Executive’s reasonable
best efforts and Executive’s full professional time and attention (except for
permitted vacation periods and reasonable periods of illness or other
incapacity) to the business and affairs of BHI and the Company and their
respective subsidiaries and affiliates. Executive shall perform Executive’s
duties and responsibilities to the best of Executive’s abilities in a diligent,
trustworthy and business-like manner. However, Executive may continue to serve
as a member of the board of directors of the non-profit corporations on which he
serves on the Effective Date and may become a member of the board of directors
of any other non-profit corporations.
(d)Executive shall perform Executive’s duties and responsibilities from the
Company’s headquarters office as located on the Effective Date in the Atlanta,
Georgia metropolitan area (the “Principal Office”).
(e)Executive as the Chief Administrative Officer, General Counsel and Corporate
Secretary of BHI shall report to the Chief Executive Officer of BHI; provided,
however, consistent with such reporting relationships, Executive, to the extent
required by applicable law or regulation or to the extent required by
professional responsibility, nevertheless may provide information directly to
the Board of Directors of both BHI and the Company.  


1

--------------------------------------------------------------------------------




4.Compensation and Benefits.


(a)Salary. The Company agrees to pay Executive a salary during the Employment
Period in installments (no less frequently than monthly) based on the Company’s
payroll practices as may be in effect from time to time. The Executive’s salary
is currently set at the rate of $420,000.00 (less applicable withholding and
other customary payroll deductions) per year (“Base Salary”). The Base Salary
may be increased at the sole discretion of the Compensation Committee of BHI’s
Board of Directors, but there will not be any decrease in Executive’s Base
Salary.
(b)Intentionally Omitted.
(c)Annual Bonus.
(i)Executive shall be eligible to receive an annual bonus, with the annual bonus
target to be 65% of his then Base Salary (i.e., 65% upon achievement of annual
“target” performance goals), with the “target” based upon satisfaction of
performance goals and bonus criteria to be defined and approved by the
Compensation Committee of BHI’s Board of Directors for each fiscal year. The
Company shall pay any such annual bonus earned to Executive in accordance with
the terms of the applicable bonus plan, but in no event later than March 15 of
the calendar year following the calendar year in which such bonus is earned.
(ii)During the Employment Period, the Executive will be eligible to participate
in long term incentive programs of the Company and BHI now or hereafter made
available to similarly situated executives, in accordance with the provisions
thereof as in effect from time to time, and as deemed appropriate by the
Compensation Committee of BHI’s Board of Directors to be applicable to his
position as the Chief Administrative Officer, General Counsel and Corporate
Secretary.
(d)Equity Awards. Annual awards of equity and rights to receive equity or equity
equivalents under the long term incentive plans of BHI shall be determined in
the discretion of the Compensation Committee of the Board of Directors of BHI.
(e)Expense Reimbursement. The Company shall reimburse Executive for all
reasonable expenses incurred by Executive during the Employment Period in the
course of performing Executive’s duties under this Agreement in accordance with
the Company’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, and subject to the Company’s
requirements applicable generally with respect to reporting and documentation of
such expenses and subject to the Reimbursement Rules. In order to be entitled to
expense reimbursement, the Executive must be employed as Chief Administrative
Officer, General Counsel and Corporate Secretary of either BHI or the Company on
the date the Executive incurred the expense.
(f)Vacation. Executive shall receive annual paid vacation in accordance with the
Company’s vacation policy applicable to senior executives, but in no event less
than four (4) weeks per year, prorated for partial years.
(g)Executive Benefits Package.
(i) Executive is entitled during the Employment Period to participate, on the
same basis as the Company’s other senior executives, in the Company’s Standard
Executive Benefits Package. The Company’s “Standard Executive Benefits Package”
means those benefits (including insurance, vacation and other benefits, but
excluding, except as hereinafter provided in Section 6, any broad-based
severance pay program or policy of the Company) for which substantially all of
the executives of the Company are from time to time generally eligible, as
determined from time to time by the Board.


(ii) The Company and BHI will maintain customary and appropriate Directors and
Officers Liability Coverage for Executive during his Employment Period and for
the 6 year period immediately


2

--------------------------------------------------------------------------------




following his Employment Period, and will afford Executive with the
Indemnification set forth in the Amended and Restated Bylaws of BHI, as may be
amended from time to time. The provisions of this Section 4(g)(ii) will survive
the termination of Executive’s employment and this Agreement notwithstanding any
other provision of this Agreement.


(iii) The Company will provide to Executive (a) an allowance of up to $2,500 to
cover the cost of an annual physical and (b) training and professional dues as
deemed appropriate by the Chief Executive Officer.


(h)Additional Compensation/Benefits. The Compensation Committee of BHI’s Board
of Directors, with input from the Chief Executive Officer, will determine any
compensation and benefits to be provided to Executive during the Employment
Period by BHI or the Company in addition to the compensation and benefits set
forth in this Agreement, including, without limitation, any future grant of
stock options or other equity awards.
(i)Disgorgement of Compensation. If BHI or the Company is required to prepare an
accounting restatement due to material noncompliance by BHI or the Company, as a
result of misconduct, with any financial reporting requirement under the federal
securities laws, to the extent required by law, Executive will reimburse the
Company for (i) any bonus or other incentive-based or equity-based compensation
received by Executive from the Company (including such compensation payable in
accordance with this Section 4 and Section 6) during the 12-month period
following the first public issuance or filing with the Securities and Exchange
Commission (whichever first occurs) of the financial document embodying that
financial reporting requirement; and (ii) any profits realized by Executive from
the improper or unlawful sale of BHI’s securities during that 12-month period.
5.Employment Period.


(a)Subject to Section 5(b), the Employment Period will commence on the Effective
Date and will continue until, and will end upon, the first anniversary of the
Effective Date (the “Initial Term”). The Employment Period shall automatically
be extended for successive one year terms (each, a “Renewal Term”), unless the
Company shall have given Executive written notice of non-extension at least
ninety (90) calendar days prior to the expiration of the Initial Term or any
Renewal Term.
(b)Notwithstanding Section 5(a), the Employment Period will end upon the first
to occur of any of the following events: (i) Executive’s death; (ii) the
Company’s termination of Executive’s employment on account of Disability; (iii)
the Company’s termination of Executive’s employment for Cause (a “Termination
for Cause”); (iv) the Company’s termination of Executive’s employment (a)
without Cause or (b) upon expiration of the Employment Period solely as a result
of the Company’s non-renewal as provided in Section 5(a) (each, a “Termination
without Cause”); (v) Executive’s termination of Executive’s employment for Good
Reason (a “Termination for Good Reason”); (vi) Executive’s termination of
Executive’s employment at any time for any reason other than Good Reason (a
“Voluntary Termination”); or (vii) a Change in Control Termination.
(c)Any termination of Executive’s employment under Section 5(b) (other than
Section 5(b)(i)) must be communicated by a Notice of Termination delivered by
the Company or Executive, as the case may be, to the other party.
(d)Executive will be deemed to have waived any right to a Termination for Good
Reason based on the occurrence or existence of a particular event or
circumstance constituting Good Reason unless Executive delivers a Notice of
Termination within forty-five (45) calendar days after the date Executive first
becomes aware of such event or circumstance.
6.Post-Employment Period Payments.


(a)Except as otherwise provided in Section 6(c) below, at the Date of
Termination, Executive will be entitled to (i) any Base Salary that has accrued
but is unpaid, any annual bonus that has been earned for the fiscal year prior
to the year in which the Date of Termination occurs, but is unpaid, any
reimbursable expenses that


3

--------------------------------------------------------------------------------




have been incurred but are unpaid, and any unexpired vacation days that have
accrued under the Company’s vacation policy but are unused, as of the end of the
Employment Period, which amount shall be paid in a lump sum in cash within
thirty (30) calendar days of the Date of Termination, in accordance with the
Reimbursement Rules, where applicable, (ii) any plan benefits accrued before the
termination plus the coverage described in Section 4(g)(ii) plus any benefits
that by their terms extend beyond termination of Executive’s employment (but
only to the extent provided in any such benefit plan in which Executive has
participated as a Company employee and excluding, except as hereinafter provided
in Section 6, any Company severance pay program or policy) and (iii) any
benefits to which Executive is entitled in accordance with Part 6 of Subtitle B
of Title I of the Employee Retirement Income Security Act of 1974, as amended
(“COBRA”). Except as specifically described in this Section 6(a) and in the
succeeding subsections of this Section 6 (under the circumstances described in
those succeeding subsections), from and after the Date of Termination, Executive
shall cease to have any rights to salary, bonus, expense reimbursements or other
benefits from the Company, BHI or any of their subsidiaries or affiliates.
(b)If Executive’s employment terminates on account of Executive’s death,
Disability, Voluntary Termination, or Termination for Cause in accordance with
Section 5(a), the Company will provide no further benefit and make no further
payments to Executive except as contemplated in Section 6(a).
(c)If Executive’s employment terminates on account of a Termination without
Cause or a Termination for Good Reason, neither of which qualifies as a Change
in Control Termination, subject to Section 6(e) below, Executive shall in
addition to the benefits and payments described in Section 6(a) be entitled to
the following:
(i)a payment equal to one (1) times the Executive’s annual Base Salary in effect
immediately prior to the Date of Termination (the “Severance Amount”). Subject
to delay if required under Section 11(a), the Severance Amount shall be paid in
a lump sum no later than ten (10) business days after the Date of Termination;
(ii)a pro-rata portion of Executive’s annual bonus as set forth in Section
4(c)(i) for the performance year in which Executive’s termination occurs (the
“Pro-Rata Bonus Amount”). The Pro-Rata Bonus Amount shall be determined by
multiplying the amount Executive would have received based upon performance had
employment continued through the end of the performance year and the performance
criteria had been achieved at target by a fraction, the numerator of which is
the number of days Executive was employed by the Company during the performance
year and the denominator of which is the total number of days in the performance
year. Subject to delay if required under Section 11(a), the Pro-Rata Bonus
Amount shall be paid in a lump sum no later than ten (10) business days after
the Date of Termination;
(iii)all unvested time-vested restricted stock grants shall automatically vest
and become non-forfeitable as of the date the Release Agreement becomes
irrevocable;
(iv)notwithstanding anything to the contrary in any award agreement or plan, all
unvested performance-vested performance share or performance-vested restricted
stock grants shall continue to vest and become non-forfeitable based on the
actual performance of the Company, in the same manner and at the same time as if
Executive remained employed by the Company;
(v)continued participation in the Company’s medical and dental plans, on the
same basis as active employees participate in such plans, until the earlier of
(1) Executive’s eligibility for any such coverage under another employer’s
medical or dental insurance plans or (2) the date that is one (1) year after the
Date of Termination; except that in the event that participation in any such
plan is barred, the Company shall reimburse Executive on a monthly basis in
accordance with the Reimbursement Rules for any premiums paid by Executive to
obtain benefits (for Executive and his dependents) equivalent to the benefits he
is entitled to receive under the Company’s benefit plans. Executive agrees that
the period of coverage under such plans (or the period of reimbursement if
participation is barred) shall count against the plans’ obligation to provide
continuation coverage pursuant to COBRA; and
(vi)to the extent not theretofore paid or provided, any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or


4

--------------------------------------------------------------------------------




contract or agreement of the Company (such other amounts and benefits shall be
hereinafter referred to as the “Other Benefits”).
(d)If Executive’s employment is terminated on account of a Change in Control
Termination, subject to Section 6(e) below, Executive shall be entitled to the
payments and benefits described in Section 6(c) except that:


(i)the payment called for in Section 6(c)(i) shall be equal to two (2) times the
Executive’s annual Base Salary in effect immediately prior to the Date of
Termination;
(ii)the time period described in Section 6(c)(v) shall be eighteen (18) months
instead of one (1) year; and
(iii)notwithstanding anything to the contrary in any equity award agreement or
plan, all unvested time-vested awards (whether to be settled in cash or stock)
shall automatically vest and become non-forfeitable as of the date the Release
Agreement becomes irrevocable.
(e)The Company shall have no obligation to make any of the payments, or deliver
any of the benefits, in accordance with Section 6(c) (other than clause (vi)
therein) or Section 6(d) if Executive declines to sign and return a Release
Agreement, or revokes the Release Agreement or the Release Agreement does not
become effective, within the sixty (60) calendar days after the Date of
Termination. Notwithstanding any other provision of this Agreement, any payments
to be made, or benefits to be delivered, under this Agreement (other than the
payments required to be made by the Company pursuant to Sections 6(a) and
6(c)(vi)) prior to Executive’s execution of the Release Agreement and the
expiration of the applicable revocation period, without Executive having elected
to revoke same, within the 60-day period after the Date of Termination, shall be
accumulated and paid in a lump sum or delivered after Executive’s execution of
the Release Agreement and the expiration of the applicable revocation period,
without Executive having elected to revoke same, on the sixtieth (60th) day
after the Date of Termination (except that, if such 60-day period spans more
than one (1) calendar year, and the payments or benefits constitute deferred
compensation subject to Section 409A, the payments shall be paid, and the
benefits delivered, in the subsequent calendar year).


(f)Executive is not required to mitigate the amount of any payment or benefit
provided for in this Agreement by seeking other employment or otherwise.


7.    Competitive Activity; Confidentiality; Non-solicitation.
(a)Confidential Information and Trade Secrets.


(i)The Executive shall hold in a fiduciary capacity for the benefit of the
Company Group all Confidential Information and Trade Secrets. During his
employment and for a period of two (2) years following the termination of the
Executive’s employment for any reason, the Executive shall not, without the
prior written consent of the Company or BHI or as may otherwise be required by
law or legal process, use, communicate or divulge Confidential information other
than as necessary to perform his duties for the Company; provided, however, that
if the Confidential Information is deemed a trade secret under Georgia law, then
the period for nondisclosure shall continue for the applicable period under
Georgia Trade Secret laws in effect at the time of Executive’s termination. In
addition, except as necessary to perform his duties for the Company, during
Executive’s employment and thereafter for the applicable period under the
Georgia Trade Secret laws in effect at the time of Executive’s termination,
Executive will not, directly or indirectly, transmit or disclose any Trade
Secrets to any person or entity, and will not, directly or indirectly, make use
of any Trade Secrets, for himself or any other person or entity, without the
express written consent of the Company. This provision will apply for so long as
a particular Trade Secret retains its status as a trade secret under applicable
law. The protection afforded to Trade Secrets and/or Confidential Information by
this Agreement is not intended by the parties hereto to limit, and is intended
to be in addition to, any protection provided to any such information under any
applicable federal, state or local law. Pursuant to the Defend Trade Secrets Act
of 2016, Executive understands that: (i) An individual may not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that: (a) is made (1) in confidence to a federal,
state, or local government official,


5

--------------------------------------------------------------------------------




either directly or indirectly, or to an attorney; and (2) solely for the purpose
of reporting or investigating a suspected violation of law; or (b) is made in a
complaint or other document that is filed under seal in a lawsuit or other
proceeding; and (ii) further, an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the
employer's trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual: (a) files any document containing the
trade secret under seal; and (b) does not disclose the trade secret, except
pursuant to court order.
(ii)All files, records, documents, drawings, specifications, data, computer
programs, customer or vendor lists, specific customer or vendor information,
marketing techniques, business strategies, contract terms, pricing terms,
discounts and management compensation of the Company, BHI or any of their
respective subsidiaries and affiliates, whether prepared by the Executive or
otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company, BHI or any of their respective subsidiaries and
affiliates, and the Executive shall not remove any such items from the premises
of the Company, BHI or any of their respective subsidiaries and affiliates,
except in furtherance of the Executive’s duties.
(iii)It is understood that while employed by the Company, the Executive will
promptly disclose to the Company in writing, and assign to the Company the
Executive’s interest in any invention, improvement, copyrightable material or
discovery made or conceived by the Executive, either alone or jointly with
others, which arises out of the Executive’s employment (“Executive Invention”).
At the Company’s request and expense, the Executive will reasonably assist the
Company, BHI or any of their respective subsidiaries and affiliates during the
period of the Executive’s employment by the Company and thereafter in connection
with any controversy or legal proceeding relating to an Executive Invention and
in obtaining domestic and foreign patent or other protection covering an
Executive Invention. As a matter of record, Executive hereby states that he has
provided below a list of all unpatented inventions in which Executive owns all
or partial interest. Executive agrees not to assert any right against the
Company, BHI or any of their respective subsidiaries and affiliates with respect
to any invention which is not patented or which is not listed.
(iv)As requested by the Company and at the Company’s expense, from time to time
and upon the termination of the Executive’s employment with the Company for any
reason, the Executive will promptly deliver to the Company, BHI or any of their
respective subsidiaries and affiliates all copies and embodiments, in whatever
form, of all Confidential Information in the Executive’s possession or within
his control (including, but not limited to, memoranda, records, notes, plans,
photographs, manuals, notebooks, documentation, program listings, flow charts,
magnetic media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material.
If requested by the Company, the Executive will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.
(v)This Section 7(a) is not intended to restrict or limit any of the protected
rights contained in Section 20 of this Agreement in any way.
(b)Non-Solicitation of Protected Customers. Executive understands and agrees
that the relationship between the Company Group and each of its Protected
Customers constitutes a valuable asset of the Company Group and may not be
converted to Executive’s own use. Executive hereby agrees that, during his
employment with the Company and for a period of one (1) year following the
termination of the Executive’s employment for any reason, the Executive shall
not, directly or indirectly, on Executive’s own behalf or as a Principal or
Representative of any other Person, solicit, divert, take away, or attempt to
solicit, divert, or take away a Protected Customer with which the Executive had
contact while employed with the Company for the purpose of marketing, selling or
providing to the Protected Customer any goods or services substantially similar
to the goods or services provided by the Company Group.
(c)Non-Solicitation of Employees. Executive understands and agrees that the
relationship between the Company Group and each of its Protected Employees
constitutes a valuable asset of the Company Group and may not be converted to
Executive’s own use. Executive hereby agrees that, during his employment and for
a period of two (2) years following the termination of Executive’s employment
for any reason, the Executive shall not, directly or indirectly, on Executive’s
own behalf or as a Principal or Representative of any other Person, solicit or
induce, or


6

--------------------------------------------------------------------------------




attempt to solicit or induce, any Protected Employee to terminate his employment
with the Company Group or, for a period of no more than six (6) months after the
Protected Employee is no longer employed by any member of the Company Group, to
enter into employment with any other Person that is in competition with the
Company Group.
(d)Non-Competition. During Executive’s employment and, if the Executive is
terminated pursuant to Sections 6(c) or 6(d) or in the event of Executive’s
Voluntary Termination, for a period of one (1) year following the termination of
the Executive’s employment (the “Restricted Period”), Executive shall not render
services substantially the same as the services rendered by Executive to the
Company Group to any Person that engages in or owns, invests in any material
respect, operates, manages or controls any venture or enterprise which
substantially engages or proposes to substantially engage in Competitive
Services in the Restricted Territory. Notwithstanding the foregoing, (i) nothing
in this Agreement shall be deemed to prohibit the ownership by Executive of not
more than five percent (5%) of any class of securities of any corporation having
a class of securities registered pursuant to the Securities Exchange Act of
1934, as amended, and (ii) nothing in this Agreement shall be deemed to prohibit
the provision of legal services by Executive to any Person in Executive’s
capacity as a lawyer.
(e)Remedies: Specific Performance. The parties acknowledge and agree that the
Executive’s breach of any of the restrictions set forth in this Section 7 will
result in irreparable and continuing damage to the Company Group for which there
may be no adequate remedy at law. The parties further agree and acknowledge that
the Company, and each member of the Company Group, as applicable, shall be
entitled to equitable relief, including specific performance and injunctive
relief, as a remedy for any such breach and shall not be required to post bond
in connection with obtaining such relief. Such equitable remedies shall be in
addition to any and all remedies, including damages, available to the Company,
or any member of the Company Group, as applicable, for such breaches by
Executive. In addition, without limiting any of the foregoing remedies, and
except as otherwise required by law, Executive shall not be entitled to any
payments set forth in Section 6 hereof and shall be obligated to repay to the
Company the after tax amount of any payments previously made pursuant to Section
6 hereof if Executive commits a Material Breach of any of the covenants set
forth in this Section 7 and fails to remedy or cure such Material Breach within
fifteen (15) business days after his receipt of written notice thereof from the
Company. Subject to and without waiver of Executive’s other rights and remedies,
if BHI or the Company or any other member of the Company Group breaches its
obligations to Executive under Section 4 or Section 6 or the covenant set forth
in Section 7(h), the other covenants set forth in this Section 7 shall have no
further force or effect.
(f)Communication of Contents of Agreement. During Executive’s employment and for
one (1) year thereafter, Executive will communicate his obligations under this
Section 7 to any person, firm, association, partnership, corporation or other
entity with which Executive accepts employment or is considering an offer of
employment.
(g)No Limitation.     The Company’s rights under this Section 7 are in addition
to, and not in lieu of, all other rights the Company may have at law or in
equity to protect its confidential information, trade secrets and other
proprietary interests.
(h)Non-Disparagement. No member of the Company Group or any of their officers or
directors shall disparage in any form or respect Executive.
8.    Definitions.
(a)    “Cause” means:


(i)Executive’s Material Breach of the duties and responsibilities of Executive
or of any provision of this Agreement, provided, however, that Executive’s
engagement in activities prohibited by Section 7 shall constitute Cause
regardless of whether such engagement constitutes a Material Breach;
(ii)Executive’s (x) conviction of a felony or (y) conviction of any misdemeanor
involving willful misconduct (other than minor violations such as traffic
violations) if such misdemeanor causes material damage to the property,
business, or reputation of BHI or the Company or their respective subsidiaries
and affiliates;


7

--------------------------------------------------------------------------------




(iii)acts of dishonesty by Executive resulting or intending to result in
personal gain or enrichment at the expense of the Company, BHI or their
respective subsidiaries and affiliates;
(iv)conduct by Executive in connection with his duties hereunder that is
fraudulent, unlawful, or willful, and is also materially injurious to the
Company, BHI, or their respective subsidiaries and affiliates;
(v)Executive’s failure to cooperate fully, or failure to direct the persons
subject to Executive’s management or direction to cooperate fully, with all
corporate investigations or independent investigations by the Company, BHI or
the BHI Board of Directors, all governmental investigations of the Company or
its subsidiaries and affiliates, and all orders involving Executive or the
Company (or its subsidiaries and affiliates) entered by a court of competent
jurisdiction; or
(vi)Executive’s material violation of BHI’s Code of Conduct (including as
applicable to executive officers), or any successor codes, all as provided in
writing to Executive.
Notwithstanding the foregoing, no termination of the Executive’s employment
shall be for Cause until (A) there shall have been delivered to the Executive a
copy of a written notice setting forth the basis for such termination in
reasonable detail (the “Cause Notice”) no later than forty-five (45) days after
the Company first becomes aware of the facts allegedly constituting Cause, and
(B) the Executive shall have been provided an opportunity to be heard in person
by BHI’s Board of Directors (with the assistance of the Executive’s counsel if
the Executive so desires) following receipt of the Cause Notice. No act, or
failure to act, on the Executive’s part shall be considered “willful” unless the
Executive has acted or failed to act with a lack of good faith and with a lack
of reasonable belief that the Executive’s action or failure to act was in the
best interests of the Company, BHI, or their respective subsidiaries and
affiliates. Any act, or failure to act, based upon authority given pursuant to a
resolution duly adopted by BHI’s Board of Directors or the Board of Directors of
the Company or based upon the advice of counsel for BHI or the Company shall be
conclusively presumed to be done, or omitted to be done, by Executive in good
faith and in the best interests of BHI and the Company. Any termination of the
Executive’s employment by BHI or the Company under this Agreement shall be
deemed to be a termination other than for Cause unless it meets all requirements
of this Section 8(a). The Company may not rely on any evidence allegedly
supporting “Cause” unless such evidence is disclosed to Executive in the Cause
Notice. In addition, if a court of competent jurisdiction later determines that
the reason(s) set forth by the Company in the Cause Notice are improper or
otherwise do not meet the definition of Cause set forth in this Section 8(a),
the damages to which Executive will be entitled shall be equal to the amounts
that would have been paid to Executive had Executive been terminated by the
Company without Cause, plus reasonable attorneys’ fees, costs, expenses, and
prejudgment interest; provided, however, if a court of competent jurisdiction
determines that the reason(s) set forth by the Company in the Cause Notice are
proper or otherwise meet the definition of Cause set forth in this Section 8(a),
Executive shall reimburse the Company for reasonable attorneys’ fees, costs and
expenses incurred by the Company in connection with such lawsuit. Finally,
Executive shall have thirty (30) calendar days following receipt of the Cause
Notice to address and “cure” any act or omission which might provide the basis
for a termination for “Cause” and, if cured within such 30-day period, such acts
or omissions shall not provide the basis for a termination for “Cause”.
Notwithstanding anything in this Section 8(a) to the contrary, in the event the
Company is precluded from providing the Cause Notice due to applicable law or
regulation, or an ongoing internal investigation that would be compromised by
providing the Cause Notice, the Company shall provide the Cause Notice within
ten (10) business days after such impediment to providing the Cause Notice no
longer exists.
(b)    “Change in Control” means any of the following events:


(i)The acquisition by any individual, entity, or group (a “Person”), including
any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act, of beneficial ownership within the meaning of Rule 13d-3 promulgated under
the Exchange Act, of twenty percent (20%) or more of either: (i) the then
outstanding shares of common stock of BHI (the “Outstanding BHI Common Stock”),
or (ii) the combined voting power of the then outstanding securities of BHI
entitled to vote generally in the election of directors (the “Outstanding BHI
Voting Securities”); excluding, however, the following: (A) any acquisition
directly from BHI (excluding any acquisition resulting from the exercise of an
exercise, conversion, or exchange privilege unless the security being so
exercised, converted, or exchanged was acquired directly from BHI); (B) any
acquisition by BHI; (C) any acquisition


8

--------------------------------------------------------------------------------




by an employee benefit plan (or related trust) sponsored or maintained by BHI or
any corporation controlled by BHI; or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (x), (y), and (z) of
Section 8(b)(iii); provided, however, that no Change in Control shall be deemed
to occur if Cerberus Capital Management, L.P. or any of its affiliates continues
to own a larger voting interest than any such Person;
(ii)Individuals who, as of the Effective Date, constitute the Board of Directors
of BHI (the “Incumbent Board”) cease for any reason to constitute at least a
majority of such Board; provided that any individual who becomes a director of
BHI subsequent to the Effective Date whose election, or nomination for election
by BHI’ s stockholders, was approved by the vote of at least a majority of the
directors then comprising the Incumbent Board shall be deemed a member of the
Incumbent Board; and provided further, that any individual who was initially
elected as a director of BHI as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-11 of Regulation 14A promulgated
under the Exchange Act, or any other actual or threatened solicitation of
proxies or consents by or on behalf of any Person other than the Board of
Directors of BHI shall not be deemed a member of the Incumbent Board;
(iii)Consummation of a reorganization, merger, or consolidation of BHI or sale
or other disposition of all or substantially all of the assets of BHI (a
“Corporate Transaction”); excluding, however, a Corporate Transaction pursuant
to which: (x) all or substantially all of the individuals or entities who are
the beneficial owners, respectively, of the Outstanding BHI Stock and the
Outstanding BHI Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the outstanding securities entitled to vote generally
in the election of directors, as the case may be, of the corporation resulting
from such Corporate Transaction (including, without limitation, a corporation
which as a result of such transaction owns BHI or all or substantially all of
BHI’s assets either directly or indirectly) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding BHI Common Stock and the Outstanding
BHI Voting Securities, as the case may be; (y) no Person (other than BHI; any
employee benefit plan (or related trust) sponsored or maintained by BHI or any
corporation controlled by BHI; the corporation resulting from such Corporate
Transaction; and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly, thirty percent (30%) or more of
the Outstanding BHI Common Stock or the Outstanding BHI Voting Securities, as
the case may be) will beneficially own, directly or indirectly, thirty percent
(30%) or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors; and (z) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or
(iv)Approval by the stockholders of BHI of a plan of complete liquidation or
dissolution of BHI.
(c)    “Change in Control Termination” means termination of Executive’s
employment by the Company as a result of a Termination without Cause or by
Executive as a result of a Termination for Good Reason either within (i)
twenty-four (24) calendar months following a Change in Control or (ii) prior to
a Change in Control if Executive’s termination was either a condition of the
Change in Control or was at the request or insistence of a Person (other than
BHI or the Company) related to the Change in Control.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.
(e)    “Company Group” means the Company, BHI, and each of their respective
wholly-owned subsidiaries and affiliates.
(f)    “Competitive Services” means selling, marketing or distributing products
and/or services through distribution that are substantially similar to any of
those sold, marketed, distributed, furnished or supplied by the Company during
the term of Executive’s employment with the Company.


9

--------------------------------------------------------------------------------




(g)    “Confidential Information” means knowledge or data relating to the
Company Group that is not generally known to persons not employed or otherwise
engaged by the Company Group, is not generally disclosed by the Company Group,
and is the subject of reasonable efforts to keep it confidential. Confidential
Information includes, but is not limited to, information regarding product or
service cost or pricing, information regarding personnel allocation or
organizational structure, information regarding the business operations or
financial performance of the Company Group, sales and marketing plans, and
strategic initiatives (independent or collaborative), information regarding
existing or proposed methods of operation, current and future development and
expansion or contraction plans, sale/acquisition plans and non-public
information concerning the legal or financial affairs of the Company Group.
Confidential Information does not include information that has become generally
available to the public by the act of one who has the right to disclose such
information without violating any right or privilege of the Company Group. This
definition is not intended to limit any definition of confidential information
or any equivalent term under applicable federal, state or local law.
(h)    “Date of Termination” means (i) if Executive’s employment is terminated
by the Company for Disability, thirty (30) calendar days after the Company gives
Notice of Termination to Executive (provided that Executive has not returned to
the performance of Executive’s duties on a full-time basis during this 30-day
period), (ii) if Executive’s employment is terminated by Executive for Good
Reason, the date specified in the Notice of Termination (but in no event prior
to thirty (30) calendar days following the delivery of the Notice of Termination
or more than sixty (60) calendar days following the delivery of the Notice of
Termination), (iii) if Executive’s employment is terminated by Executive for any
reason other than Good Reason, the date on which a Notice of Termination is
given to the Company; and (iv) if Executive’s employment is terminated by the
Company for any other reason, the date on which a Notice of Termination is given
(except as a result of non-renewal by the Company as provided in Section 5(a),
in which event the Date of Termination will be the date of the expiration of the
Initial Term or the Renewal Term, as applicable). A termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits subject to
Section 409A of the Code (“Section 409A”) upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A.
(i)    “Disability” means the determination (1) by the Company, in accordance
with applicable law, based on information provided by a physician selected by
the Company or its insurers and reasonably acceptable to Executive or
Executive’s legal representative that, as a result of a physical or mental
injury or illness, Executive has been unable to perform the essential functions
of his job with or without reasonable accommodation for a period of (i) ninety
(90) consecutive calendar days or (ii) one hundred eighty (180) calendar days in
any one-year period and (2) that Executive is currently eligible to receive
long-term disability benefits under the long-term disability plan maintained by
BHI or the Company in which Executive is a participant. Notwithstanding the
foregoing, in the event that as a result of absence because of mental or
physical incapacity the Executive incurs a “separation from service” within the
meaning of the term under Section 409A, the Executive shall on such date
automatically be terminated from employment because of Disability.
(j)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(k)    “Good Reason” means, without the consent of Executive, (A) any material
diminution in Executive’s authority, duties or responsibilities that is caused
by the Company; (B) a material reduction by the Company of Executive’s Base
Salary or the target bonus percentage as set forth in Section 4(c)(i) herein;
(C) the Company’s requiring Executive to be based at any office or location
which is a material change in geographic location from the Principal Office as
described in Section 3(d); or (D) any material violation or non-performance by
BHI or the Company of the terms of this Agreement.  Notwithstanding the
foregoing, “Good Reason” shall not be deemed to exist for purposes of (A)
through (D) if the event or circumstance that constitutes “Good Reason” is
rescinded or remedied by BHI or the Company to the reasonable satisfaction of
Executive within thirty (30) days after receipt of a Notice of Termination.
(l)    “Material Breach” means an intentional act or omission by Executive which
constitutes substantial non-performance of Executive’s obligations under this
Agreement and causes material damage to the Company.


10

--------------------------------------------------------------------------------




(m)    “Notice of Termination” means a written notice that indicates those
specific termination provisions in this Agreement relied upon and that sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. For purposes of this Agreement, no purported termination by either
party is to be effective without a Notice of Termination.
(n)    “Person” means: any individual or any corporation, partnership, joint
venture, limited liability company, association or other entity or enterprise.
(o)    “Principal or Representative” means a principal, owner, partner,
shareholder, joint venturer, investor, member, trustee, director, officer,
manager, employee, agent, representative or consultant.
(p)    “Protected Customers” means any then-existing customer to whom the
Company Group sold its products or services at any time during Executive’s
employment and with respect to whom Executive either (i) had business dealings
on behalf of the Company Group; or (ii) supervised or coordinated the dealings
between the Company Group and the customer.
(q)    “Protected Employees” means any employee of the Company Group who was
employed during Executive’s employment and with whom Executive either (i) had a
supervisory relationship; or (ii) worked or communicated on a regular basis
regarding the Company Group’s business.
(r)    “Reimbursement Rules” means the requirement that any amount of expenses
eligible for reimbursement under this Agreement be made (i) in accordance with
the reimbursement payment date set forth in the applicable provision of the
Agreement providing for the reimbursement or (ii) where the applicable provision
does not provide for a reimbursement date, thirty (30) calendar days following
the date on which Executive incurs the expense, but, in each case, no later than
December 31 of the year following the year in which the Executive incurs the
related expenses; provided, that in no event shall the reimbursements or in-kind
benefits to be provided by the Company in one taxable year affect the amount of
reimbursements or in-kind benefits to be provided in any other taxable year, nor
shall the Executive’s right to reimbursement or in-kind benefits be subject to
liquidation or exchange for another benefit.
(s)    “Release Agreement” means an agreement, substantially in the form
attached hereto as Exhibit B, pursuant to which Executive releases all current
or future claims, known or unknown, arising on or before the date of the release
against the Company, its subsidiaries and affiliates and its officers.
(t)    “Restricted Territory” means continental United States of America.
(u)    “Trade Secrets” means all secret, proprietary or confidential information
regarding the Company, BHI or any of their respective subsidiaries and
affiliates or that meets the definition of “trade secrets” within the meaning
set forth in O.C.G.A. § 10-1-761.
9.Executive Representations. Executive represents to the Company that (a) the
execution, delivery and performance of this Agreement by Executive does not and
will not conflict with, breach, violate or cause a default under any contract,
agreement, instrument, order, judgment or decree to which Executive is a party
or by which Executive is bound and (b) upon the execution and delivery of this
Agreement by the Company, this Agreement will be the valid and binding
obligation of Executive, enforceable in accordance with its terms.
10.Withholding of Taxes. The Company shall withhold from any amounts payable
under this Agreement all federal, state, city or other taxes that the Company is
required to withhold under any applicable law, regulation or ruling.
11.Section 409A.
(a)Notwithstanding any provisions of this Agreement to the contrary, if the
Executive is a “specified employee” (within the meaning of Section 409A and
determined pursuant to procedures adopted by the Company) at the time of his
separation from service (within the meaning of Section 409A) and if any portion
of the


11

--------------------------------------------------------------------------------




payments or benefits to be received by the Executive upon separation from
service would be considered deferred compensation under Section 409A (that does
not qualify for an exemption from Section 409A), any such deferred compensation
amounts that would otherwise be payable pursuant to this Agreement during the
six-month period immediately following the Executive’s separation from service
(the “Delayed Payments”) and any such benefits that would be deferred
compensation and that would otherwise be provided pursuant to this Agreement
(the “Delayed Benefits”) during the six-month period immediately following the
Executive’s separation from service (such period, the “Delay Period”) shall
instead be paid or made available on the earlier of (i) the first business day
of the seventh month following the date of the Executive’s separation from
service or (ii) Executive’s death (the applicable date, the “Permissible Payment
Date”). The Company shall also reimburse the Executive for the after-tax cost
incurred by the Executive in independently obtaining any Delayed Benefits in
accordance with the Reimbursement Rules (the “Additional Delayed Payments”).
(b)With respect to any amount of expenses eligible for reimbursement under
Section 6(a), such expenses shall be reimbursed by the Company within thirty
(30) calendar days following the date on which the Company receives the
applicable invoice from the Executive but in no event later than December 31 of
the year following the year in which the Executive incurs the related expenses;
provided, that with respect to reimbursement relating to the Additional Delayed
Payments, such reimbursement shall be made on the Permissible Payment Date. In
no event shall the reimbursements or in-kind benefits to be provided by the
Company in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall the Executive’s
right to reimbursement or in-kind benefits be subject to liquidation or exchange
for another benefit.
(c)Each payment under this Agreement shall be considered a “separate payment”
and not of a series of payments for purposes of Section 409A.
(d)Any Delayed Payments shall bear interest at the United States 5-year Treasury
Rate plus 2%, which accumulated interest shall be paid to the Executive on the
Permissible Payment Date.
12.Excess Parachute Payments.
(a)In the event that it shall be determined, based upon the advice of the
independent public accountants for BHI or the Company (the “Accountants”), that
any payment, benefit or distribution by the Company, BHI or any of their
respective subsidiaries or affiliates (a “Payment”) constitute “parachute
payments” under Section 280G(b)(2) of the Code, as amended, then, if the
aggregate present value of all such Payments (collectively, the “Parachute
Amount”) exceeds 2.99 times the Executive’s “base amount”, as defined in Section
280G(h)(3) of the Code (the “Executive Base Amount”), the amounts constituting
“parachute payments” which would otherwise be payable to or for the benefit of
Executive shall be reduced to the extent necessary so that the Parachute Amount
is equal to 2.99 times the Executive Base Amount (the “Reduced Amount”);
provided that such amounts shall not be so reduced if the Executive determines,
based upon the advice of the Accountants, that without such reduction Executive
would be entitled to receive and retain, on a net after tax basis (including,
without limitation, any excise taxes payable under Section 4999 of the Code), an
amount which is greater than the amount, on a net after tax basis, that the
Executive would be entitled to retain upon his receipt of the Reduced Amount.
(b)If the determination made pursuant to clause (a) of this Section 12 results
in a reduction of the payments that would otherwise be paid to Executive except
for the application of clause (a) of this Section 12, each particular
entitlement of Executive shall be eliminated or reduced as follows: (i) first
all cash payments, pro rata; and then (ii) all remaining benefits, pro rata.
Within any of these categories, a reduction shall occur first with respect to
amounts that are not deemed to constitute a “deferral of compensation” within
the meaning of and subject to Code Section 409A (“Nonqualified Deferred
Compensation”) and then with respect to amounts that are treated as Nonqualified
Deferred Compensation, with such reduction being applied in each case to the
payments in the reverse order in which they would otherwise be made, that is,
later payments shall be reduced before earlier payments.
(c)As a result of the uncertainty in the application of Section 280G of the Code
at the time of a determination hereunder, it is possible that payments will be
made by the Company which should not have been made under clause (a) of this
Section 12 (“Overpayment”) or that additional payments which are not made by the
Company


12

--------------------------------------------------------------------------------




pursuant to clause (a) of this Section 12 should have been made
(“Underpayment”). In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made and that repayment will
eliminate any excise tax otherwise due under Section 4999 of the Code, any such
Overpayment shall be repaid by Executive to the Company together with interest
at the applicable Federal rate provided for in Section 7872(f)(2) of the Code.
In the event that there is a final determination by the Internal Revenue
Service, a final determination by a court of competent jurisdiction or a change
in the provisions of the Code or regulations pursuant to which an Underpayment
arises, any such Underpayment shall be promptly paid by the Company to or for
the benefit of Executive, together with interest at the applicable Federal rate
provided for in Section 7872(f)(2) of the Code.
13.Successors and Assigns. This Agreement is to bind and inure to the benefit of
and be enforceable by Executive, the Company and their respective heirs,
executors, personal representatives, successors and assigns, except that neither
party may assign any rights or delegate any obligations hereunder without the
prior written consent of the other party. Executive hereby consents to the
assignment by the Company of all of its rights and obligations under this
Agreement to any successor to the Company by merger or consolidation or purchase
of all or substantially all of the Company’s assets, provided that the
transferee or successor assumes the Company’s liabilities under this Agreement
by agreement in form and substance reasonably satisfactory to Executive.
14.Survival. Subject to any limits on applicability contained therein, Section 7
will survive and continue in full force in accordance with its terms
notwithstanding any termination of the Employment Period.
15.Choice of Law. This Agreement is to be governed by the internal law, and not
the laws of conflicts, of the State of Georgia.
16.Severability. Whenever possible, each provision of this Agreement is to be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, that invalidity, illegality or unenforceability is not to affect
any other provision or any other jurisdiction, and this Agreement is to be
reformed, construed and enforced in the jurisdiction as if the invalid, illegal
or unenforceable provision had never been contained herein.
17.Notices. Any notice provided for in this Agreement is to be in writing and is
to be either personally delivered, sent by reputable overnight carrier or mailed
by first class mail, return receipt requested, to the recipient at the address
indicated as follows:
Notices to Executive:
To the address listed in the personnel records of the Company.
Notices to the Company:
BlueLinx Corporation
4300 Wildwood Parkway
Atlanta, Georgia 30339
Attention: Legal Department
Facsimile: (770) 953-7008
or any other address or to the attention of any other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement is to be deemed to have been given when so
delivered, sent or mailed.
18.Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company and Executive, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement is to affect the validity, binding effect or enforceability of this
Agreement.


13

--------------------------------------------------------------------------------




19.Complete Agreement. This Agreement embodies the complete agreement and
understanding between the parties with respect to the subject matter hereof and
effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, that
may have related to the subject matter hereof in any way, including, but not
limited to, any prior agreements with respect to Executive’s employment or
termination of employment with the Company.
20.Protected Rights. Executive understands that nothing contained in this
Agreement limits Executive’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that this
Agreement does not limit Executive’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agencies, nor does this Agreement impact or limit
Executive’s eligibility to receive an award for information provided to any
Government Agencies.
21.Counterparts. This Agreement may be executed in separate counterparts, each
of which is to be deemed to be an original and all of which taken together are
to constitute one and the same agreement.




14

--------------------------------------------------------------------------------






The parties are signing this Agreement as of the date first set forth above, to
be effective as of the Effective Date.
BLUELINX CORPORATION


By:    /s/ Mitchell B. Lewis
Name: Mitchell B. Lewis
Title: Chief Executive Officer and President


EXECUTIVE


/s/ Shyam K. Reddy
Shyam K. Reddy
BLUELINX HOLDINGS INC.


By:    /s/ Mitchell B. Lewis
Name: Mitchell B. Lewis
Title: Chief Executive Officer and President




LIST OF UNPATENTED INVENTIONS
Executive represents that he has no such inventions by initialing below next to
the word “NONE.”
NONE: /s/ SKR




[Signature Page to Employment Agreement]


15

--------------------------------------------------------------------------------





EXHIBIT B
RELEASE
In consideration for the undertakings and promises set forth in that certain
Employment Agreement, dated as of __________, 2017 (the “Agreement”), between
SHYAM K. REDDY (“Executive”) and BLUELINX CORPORATION (“Company”), Executive (on
behalf of himself and his heirs, assigns and successors in interest)
unconditionally releases, discharges, and holds harmless Company and its parent,
current and former subsidiaries and affiliates and their respective current and
former officers, directors, employees, agents, insurers, assigns and successors
in interest (collectively, “Releasees”) from each and every claim, cause of
action, right, liability or demand of any kind and nature, and from any claims
which may be derived therefrom (collectively “Released Claims”), that Executive
had, has, or might claim to have against Releasees based upon facts occurring up
to the time Executive executes this Release, whether presently known or unknown
to Executive, including, without limitation, any and all claims listed below,
other than any such claims Executive has or might have under the Agreement:
(a)arising from or in connection with Executive’s employment, pay, bonuses,
vacation or any other Executive benefits, and other terms and conditions of
employment or employment practices of Company;
(b)arising out of or relating to the termination of Executive’s employment with
Company or the surrounding circumstances thereof;
(c)based on discrimination and/or harassment on the basis of race, color,
religion, sex, national origin, handicap, disability, age or any other category
protected by law under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, Executive Order 11246, 42 USC § 1981, the Equal Pay Act, the
Age Discrimination in Employment Act, the Older Workers Benefits Protection Act,
the Equal Pay Act, the Americans With Disabilities Act, the Rehabilitation Act
of 1973, C.O.B.R.A. (as any of these laws may have been amended) or any other
similar labor, employment or anti-discrimination law under state, federal or
local law;
(d)based on any contract, tort, whistleblower, personal injury wrongful
discharge theory or other common law theory; or
(e)arising under the Agreement or any other written or oral agreements between
Executive and Company or any of Company’s subsidiaries (other than the
Agreement).
Except as otherwise set forth herein, Executive covenants not to sue or initiate
any claims in any forum against any of the Releasees on account of or in
relation to any Released Claim, or to incite, assist or encourage other persons
or entities to bring claims of any nature whatsoever against Company or
Releasees. Executive further covenants not to accept, recover or receive any
monetary damages or any other form of relief which may arise out of or in
connection with any administrative proceedings which may be filed with or
pursued independently by any governmental agency or agencies, whether federal,
state or local.
Notwithstanding anything herein to the contrary, the Company and Executive
acknowledge
and agree that the above release does not waive any rights or claims that may
arise based on facts or events occurring after the date of Executive’s execution
of this Agreement, nor does it serve to waive any rights or claims that are
precluded from being waived by applicable law.


Protected Rights. Executive understands that nothing contained in this Release
limits Executive’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that this
Release does not limit Executive’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents


16

--------------------------------------------------------------------------------




or other information, without notice to the Company.  This Release does not
limit Executive’s right to receive an award for information provided to any
Government Agencies.


In addition, Executive agrees not to file a lawsuit asserting any claims that
are waived in this Release. If Executive files such a lawsuit, Executive shall
pay all costs incurred by Releasees (or any of them), including reasonable
attorney’s fees, in defending against Executive’s claim, and, as a precondition
to filing any such lawsuit, shall return all but $500.00 of the severance
benefits or payments Executive has received. The preceding two sentences of this
paragraph do not apply if Executive files a charge or lawsuit under the Age
Discrimination in Employment Act (“ADEA”) challenging the validity of this
Release. However, in the event any such ADEA lawsuit is unsuccessful, a court
may order Executive to pay attorney’s fees and/or costs incurred by Releasees
(or any of them) where authorized by law. In the event any such ADEA lawsuit is
successful, the severance benefits or payments Executive received for signing
this Release shall serve as restitution, recoupment, or setoff to any monetary
award received by Executive.
Executive hereby acknowledges that Executive has no interest in reinstatement,
reemployment or employment with Company or any Releasee, and Executive forever
waives any interest in or claim of right to any future employment by Company or
any Releasee. Executive further covenants not to apply for future employment
with Company or any Releasee, or otherwise seek or encourage reinstatement.
By signing this Release, Executive certifies that:
(a)Executive has carefully read and fully understands the provisions of this
Release;
(b)Executive was advised by Company in writing, via this Release, to consult
with an attorney before signing this Release;
(c)Executive understands that any discussions he may have had with counsel for
Company regarding his employment or this Release does not constitute legal
advice to him and that he has retained his own independent counsel to render
such advice;
(d)Executive understands that this Agreement FOREVER RELEASES Company and all
other Releasees to the extent set forth above, except that Executive is not
releasing or waiving any claim under the Age Discrimination in Employment Act
that may arise after Executive’s execution of this Release;
(e)In signing this Release, Executive DOES NOT RELY ON AND HAS NOT RELIED ON ANY
REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET FORTH IN THIS
RELEASE OR IN THE AGREEMENT by Company or any other Releasee, or by any of their
agents, representatives, or attorneys with regard to the subject matter, basis,
or effect of this Agreement or otherwise, and Executive agrees that this Release
will be interpreted and enforced in accordance with Georgia law;
(f)Company hereby allows Executive no less than twenty-one (21) days from its
initial presentation to Executive to consider this Release before signing it,
should Executive so desire; and
(g)Executive agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.
Executive may revoke this Release within seven (7) calendar days after signing
it. To be effective, such revocation must be received in writing by the General
Counsel of Company at the offices of Company at 4300 Wildwood Parkway, Atlanta,
Georgia 30339. Revocation can be made by hand delivery or facsimile before the
expiration of this seven (7) day period.




17

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Release as of the date set
forth below.
“Executive”


                        
Dated: _______________, 20__








18